Mr. Justice Gary delivered the opinion of the Court. This appeal has been dismissed upon a “ short record,” and the appellees ask that damages be awarded. The case is, that a decree was entered that the “ defendants (appellants) pay” the amounts adjudged in favor of the appellees in a proceeding to enforce mechanic’s liens, and “ in default of said judgment being made,” the property involved should be sold. The appellees urge that this is a money decree, and for that reason to be distinguished from Hamburger v. Glover, 157 Ill. 521, which was an appeal by parties claiming a mechanic’s lien, from a decree dismissing their petition and foreclosing a mortgage, but not directing them to pay anything. So much of the present decree as directs the appellants to pay, would, if the decree were construed to be a personal decree, be erroneous. Cases cited in Sprague v. Green, 18 Ill. App. 476. But such decrees are construed as being, not decrees against persons, but alternative, “ that if the money should not be paid within the time limited, then the premises should be sold.” Kirby v. Runals, 140 Ill. 289. It was therefore not a decree “ for the recovery of money against the appellant,” and is governed by the case first cited. If a complete record were here, we might determine whether damages for delay should be awarded under section 23, chapter 33 of the statute, but a short record does not show whether there was, or was not, good ground for appeal. The damages asked are denied.